         Case 1:20-cv-00909-DAT Document 30 Filed 06/02/21 Page 1 of 2




                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS


CHARLES J. ADAMS, et al.,

                              Plaintiffs,

               v.
                                                     Case No. 20-909 C
THE UNITED STATES,                                   (Judge David A. Tapp)

                              Defendant.


          PLAINTIFFS’ NOTICE OF FILING FIRST AMENDED COMPLAINT

       Pursuant to Rule 15(a)(2) of the Rules of the Court of Federal Claims (“RCFC”), Plaintiffs

hereby give Notice of their filing a First Amended Complaint in the above-captioned case. The

Government has indicated in writing that it does not oppose the Plaintiffs amending their complaint

pursuant to RCRC 15(a)(2), to permit the addition of party-plaintiffs.

       Plaintiffs’ First Amended Complaint is being filed contemporaneously with this Notice.

The only change made to the complaint is the addition of party-plaintiffs and the addition of the

explanatory footnote to Paragraph 7.

Dated: June 2, 2021                             Respectfully submitted,

                                                /s/ David Ricksecker
                                                David Ricksecker
                                                McGILLIVARY STEELE ELKIN LLP
                                                1101 Vermont Avenue, N.W.
                                                Suite 1000
                                                Washington, D.C. 20005
                                                Phone: (202) 833-8855
                                                dr@mselaborlaw.com

                                                Counsel of Record for Plaintiffs
            Case 1:20-cv-00909-DAT Document 30 Filed 06/02/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          The undersigned attorney certifies that a copy of the foregoing document has been filed via

the Court’s ECF filing system on June 2, 2021, which sent a copy to the following counsel of

record:

          Eric Laufgraben
          Senior Trial Counsel
          Commercial Litigation Branch
          Civil Division
          United States Department of Justice
          P.O. Box 480
          Ben Franklin Station
          Washington, DC 20044

                                                               /s/ David Ricksecker
                                                               David Ricksecker
